Citation Nr: 0724872	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-31 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

The veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from June 1971 
to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2003 and December 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas that denied entitlement to service 
connection for left ear hearing loss and tinnitus.


FINDINGS OF FACT

1.  The evidence fails to connect the veteran's left ear 
hearing loss with service. 

2.  The evidence fails to connect the veteran's tinnitus with 
service. 


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2006).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

The Board must consider whether VA has satisfied all duties 
to notify and assist the  veteran with respect to the claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005).  Upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim; this notice requires VA 
to indicate which portion of that information and evidence is 
to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent pre-adjudication correspondence to 
the veteran in October 2003.  This document discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the RO's 
decisions.  There was no harm to the veteran; VA made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  Any defect with regard to the timing 
of the notice to the appellant was harmless because of the 
thorough and informative notices provided throughout the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Additionally, although the 
veteran was not informed of the regulations pertaining to the 
appropriate disability rating or effective date until July  
2006, because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to timely notify 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, VA has satisfied its "duty to 
notify" the veteran.

VA has obtained service medical records and private medical 
records, assisted the veteran in obtaining evidence, afforded 
the veteran a physical examination, and obtained a medical 
opinion as to the etiology of the claimed disabilities.  VA 
has not had any failure to obtain evidence of which VA must 
notify the veteran.  38 C.F.R. § 3.159(e).  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Background and analysis

The veteran contends that he currently suffers from left ear 
hearing loss and tinnitus and that these conditions had their 
initial onset during active service.  Specifically, the 
veteran contends that while serving as a military police 
officer with the Army, he was exposed to constant noise from 
weapons firing that caused aural trauma.  His service records 
establish that he received the Marksman Badge (M16) and the 
Sharpshooter Badge (Grenade).  In September 2003, he reported 
a long history of bilateral hearing loss and tinnitus that 
began while he was in service.  The veteran contends that his 
left ear hearing loss has gradually worsened over time.  
Subsequent to service, the veteran worked as a heavy 
equipment operator and welder.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a findings of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, such 
as organic diseases of the nervous system, may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current hearing disability is the result 
of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. 
App. at 159-60.

The report of an April 1971 pre-induction examination noted 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
---
10

At that time, the veteran reported a history of ear, nose, or 
throat trouble.  However, he did not report any hearing loss.  
Service medical records show that the veteran has a history 
of sinus problems.

The report of a May 1973 separation examination noted pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
---
5

An April 1974 VA physical examination performed in connection 
with a prior unrelated claim noted no hearing loss.

On the authorized VA audiological evaluation in October 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
30
50
55
55

Speech audiometry revealed speech recognition ability of 90% 
in the left ear.  The audiologist stated that he reviewed the 
claims file and that audiograms at the veteran's enlistment 
and separation were "well within" normal limits.  He noted 
that the veteran was treated in 1973 for early latent lues, 
or syphilis, which "can be considered as a cause of hearing 
loss."  He further noted that the veteran had been a 
military police officer, and that subsequent to service he 
worked as a heavy equipment operator and welder.  The 
examiner diagnosed bilateral hearing loss, although he 
reported that the veteran attempted to malinger on his 
hearing test.  The doctor explained:

His thresholds are very inconsistent and should not 
be considered for adjudication purposes.  Test 
reliability is at best only fair.  His speech 
reception threshold is inconsistent with his 
puretone thresholds.  His ascending and descending 
thresholds are also inconsistent.  [The veteran] 
probably has a hearing loss but he is displaying a 
non-organic overlay or pad.

The audiologist opined that "[d]ue to the fact that his 
separation physical hearing test showed normal hearing, his 
treatment for lues, and his post service employment it is 
less likely that his current hearing loss was caused by his 
active duty service."  The examiner did not render a 
specific diagnosis of tinnitus, however, he noted that 
"[t]he veteran claims his bilateral tinnitus started while 
in the service, it is continuous and most prominent in his 
left ear.  The etiology of his subjective tinnitus is purely 
speculative."  

A July 2004 letter from M. J. W., M.D.,  recognizes the 
veteran's history of noise exposure in service but states 
that the veteran reported no noise exposure after service.  
The doctor, without reviewing the claims file, diagnosed mild 
hearing loss and tinnitus.  He explained:

It is my conclusion that the hearing loss that [the 
veteran] suffered is mild and could have occurred 
during his exposure to noise while in active duty 
in the United States Army.  The tinnitus most 
certainly has come from that time.  The majority of 
the hearing loss is most likely secondary to [the 
veteran's] exposure to noise while on active duty 
in the United States Army.

The letter does not mention the fact that the veteran was 
diagnosed with syphilis while in the service.  

The Board notes that the October 2004 examination shows a 
current left ear hearing loss which meets VA requirements 
under section 3.385 for a hearing loss disability.  The 
veteran also complains of tinnitus currently.  Therefore, the 
remaining questions regarding his claims for service 
connection are whether hearing loss and tinnitus had their 
onset in service or are the result of a disease, injury, or 
event, including noise exposure, in service.

The Board has "authority to discount the weight and probity 
of evidence in light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In determining 
whether evidence submitted by a claimant is credible, the 
Board may consider internal consistency, facial plausibility, 
and consistency with other evidence.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  The Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

The Board accepts that the veteran was exposed to loud noises 
during his brief service period.  The veteran reports that he 
has had left ear hearing loss and tinnitus since service, 
which would show continuity of symptomatology.  He is 
competent to report symptoms which come to him through his 
senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As 
a layperson, however, the veteran is not competent to provide 
a medical diagnosis or nexus opinion.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The service medical records lack any 
finding, treatment, or diagnosis of hearing loss or tinnitus.  
The physical examination upon separation from service in 1973 
found the veteran's ears to be normal.  The first medical 
evidence of hearing loss and tinnitus appeared on examination 
in 2004, more than 30 years following the veteran's 
separation from service.  The evidence pertaining to the 
years between discharge from service in 1973 and the 2004 
diagnosis consists only of the veteran's statements to the 
effect that he has continually suffered from these 
conditions.  In rendering a determination on the merits of 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000); Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  Here, the lack of any documented treatment 
for the veteran's hearing loss and tinnitus for more than 30 
years after his separation from active service, despite 
complaints of continuing symptomatology, preponderates 
against a finding that he had these conditions during 
service.  

Furthermore, the Board affords greater probative value to the 
VA examiner's opinion than to Dr. W.'s opinion given the 
facts of this case.  The credibility and weight to be 
attached to medical opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

The VA examiner's report, which is based on a thorough review 
of the claims file,  indicates that the veteran's treatment 
for syphilis and post service employment contributed to his 
hearing loss.  With regard to the veteran's contentions that 
his hearing loss is the result of noise exposure in service, 
the VA examiner opined that this was unlikely because the 
veteran's hearing was normal at the time of discharge from 
service.  The examiner indicated that he could not render an 
opinion as to the etiology of the veteran's tinnitus without 
resorting to speculation.  

The VA examiner's opinion stands in stark contrast to that 
offered by Dr. W. in support of the veteran's claim.  There 
is no indication that Dr. W. reviewed the veteran's medical 
records.  In addition, his opinion as to the veteran's 
hearing loss is stated in speculative terms.  Dr. W. opined 
that the hearing loss "could have occurred" during service.  
Service connection cannot be granted based on a speculative 
opinion.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
Furthermore, Dr. W.'s report is premised on an inaccurate 
history provided by the veteran that the doctor accepted as 
reliable and which is contradicted by other reports from the 
veteran.  The veteran reported to Dr. Wegleitner that he had 
no noise exposure subsequent to service.  The Board notes, 
however, that he told the VA doctor that after leaving the 
service he worked as a heavy equipment operator and welder.  
It can be presumed that a heavy equipment operator is exposed 
to loud noise.  A physician's opinion based on an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet. App. 458 (1993).  Finally, Dr. W.'s opinion is 
internally inconsistent as to the date of onset for tinnitus.  
He first states that the veteran "has had ringing in his 
left ear for about the past 20 years."  Later, he states 
that the veteran "has had ringing in his left ear since he 
left the service."  As discussed above, the veteran left the 
service in 1973, over thirty years ago.  Therefore, Dr. W.'s 
finding that the veteran's tinnitus was "most certainly" 
caused by noise exposure in the service is not considered 
probative.  Due to these inconsistencies, lack of review of 
medical evidence, and the described credibility issues, the 
Board gives Dr. W.'s opinion little probative value.
  
For the reasons set forth above, the Board finds that the 
October 2004 VA examiner's opinion is clearly more probative 
than the July 2004 letter from Dr. Wegleitner, as it is well 
reasoned, consistent with other evidence of record, and 
included a review of the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for left ear hearing loss and tinnitus 
and that, therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, service connection for left ear 
hearing loss and tinnitus is not warranted.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


